DETAILED ACTION
	Claims 16, 17, 19 and 21–36 are currently pending in this Office action.  Claims 28–32 are withdrawn as being directed to non-elected inventions.  Claims 1–15, 18, and 20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6–11, filed 02/18/2022, with respect to the rejection(s) of: 
claims 16, 18, 20–23, and 33–36 under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2010/0048798 A1) as evidenced by Duckett, D., “Siloxane masterbatches to improve aesthetics and performance of thermoplastic elastomers,” TPE 2004, Seventh Int’l Conf. on New Opportunities for Thermoplastic Elastomers, Sept. 15-16, 2004, 211-218, abstract;
claims 16, 18-20, 22, 23, and 33-36 under 35 U.S.C. 102(a)(1) as being anticipated by Eckel et al. (US 2011/0152418 A1); 
claims 16, 18, 20, 21, and 33-36 under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al. (CN 1044797273 A, machine translation); 
claims 24-27 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over You as evidenced by Duckett;
 claims 24-27 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckel; 
claims 24-27 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan; and
claims 16-18, 20, 22-27, and 33-36 under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 10486943 A, machine translation)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The prior art rejections are withdrawn because applicant has narrowed “at least one graft copolymer (A-1)” in claim 16 to ASA.
However, upon further consideration, a new ground(s) of rejection is made below.
	The provision double patenting rejections also remain applicable to the claims.  Page 11 argues that the “claimed invention is patentably distinct from the claims of the ‘920 application because the polysiloxane compound recited in the present application are not a block copolymer […] as in the claims of ‘920.”  This is unpersuasive because present claim 16 only recites “organopolysiloxane” generically.  A basic principle in patent jurisprudence is that a species reads on its genus.  MPEP 2131.02.  Thus, the provisional rejections based upon ‘920 are still deemed proper.  Page 12 merely asks to hold the provisional rejections over ‘324 in abeyance and so the rejections are maintained, as reiterated below.

Claim Rejections - 35 USC § 102
Claim(s) 16, 22, 23, and 33–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaggar et al. (US 2008/024279 A1).
	With respect to claim 16, Example 17 in Gaggar contains 35 parts by weight (pbw) of poly(acrylonitrile-styrene-acrylic ester) (ASA), 65 pbw of poly(styrene-acrylonitrile) (SAN), and 0.4 pbw of silicone oil (poly(dimethyl siloxane)).  Id. at Table 7, ¶¶ 40, 54.  This corresponds to 99.6 weight percent of at least one styrene-based polymer composition (A) (containing 35 weight percent ASA and 65 weight percent SAN relative to total of (A)); and 0.4 weight percent of at least one organopolysiloxane compound.  This anticipates claim 16 because Gaggar discloses a thermoplastic polymer composition comprising components (A), (A-1), (A-2), and (B) within the presently claimed amounts of each.
	With respect to claims 22 and 23, Example 17 contains poly(dimethyl siloxane) (silicone oil-3).  Id. at ¶ 40.
Id. at Table 7, ¶ 54.

Claim Rejections - 35 USC § 102/103
Claim(s) 24–27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaggar et al. (US 2008/024279 A1).
	The disclosure of Gaggar as discussed above is herein incorporated by reference.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
	With respect to claim 24, Gaggar teaches a thermoplastic polymer composition containing at least
one styrene-based polymer composition (A) and at least one organopolysiloxane compound as claimed
and within the claimed ranges, but is silent as to the residual gloss of the surface after abrasion as
effected according to PV3975 as compared to a non-abraded composition.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, Gaggar teaches a composition that is identical to that presently claimed and, so, the claimed residual gloss after abrasion of the surface would be inherent to the surface of the disclosed composition.
	Alternatively, assuming that the compositions are only substantially similar, while Gaggar does not directly disclose a residual gloss after abrasion, since each of the claimed components is present and rendered obvious by the teachings of Gaggar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the surface to possess a residual gloss within the claimed range after abrasion. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, Gaggar teaches a composition that is identical to that presently claimed and, so, the claimed MVR would be inherent to the surface of the disclosed composition.
	Alternatively, assuming that the compositions are only substantially similar, while Gaggar does not directly disclose a MVR, since each of the claimed components is present and rendered obvious by the teachings of Gaggar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a MVR within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 26, Gaggar teaches a thermoplastic polymer composition containing at least
one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the
claimed ranges but is silent as to the Vicat softening temperature of the composition as compared to one
without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, Gaggar teaches a composition that is identical to that presently claimed and, so, the Vicat softening temperature would be inherent to the surface of the disclosed composition.

	With respect to claim 27, Gaggar teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, Gaggar teaches a composition that is identical to that presently claimed and, so, the Charpy notched impact strength would be inherent to the surface of the disclosed composition.
	Alternatively, assuming that the compositions are only substantially similar, while Gaggar does not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Gaggar, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	
Double Patenting
	Claims 16, 17, 19, 21, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/632920 (reference copending claim 16 teaches, in relevant part, a thermoplastic polymer composition (P) comprising:
(A) up to 99.75 wt.-% of at least one styrene-based polymer composition (A) comprising at least
one graft copolymer (A-1);
(B) 0.25 to 5 wt.-% of at least one organopolysiloxane compound;
(C) 0 to 10 wt.-% of at least one colorant, dye or pigment; and
(D) 0 to 3 wt.-% of at least one further additive,
wherein the constituents (A) to (D) sum up to 100 wt.-% of the thermoplastic polymer composition (P);
and wherein
	the styrene-based polymer composition (A) comprises 20 to 60 wt.-% of at least one styrene-based graft copolymer (A-1) and 40 to 80 wt.-% of at least one thermoplastic polymer (A-2) selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-acrylonitrile) (AMSAN), and mixtures thereof;
	the at least one organopolysiloxane compound (B) has a weight average molecular weight Mw of
20,000 g/mol to 100,000 g/mol, determined by gel permeation chromatography (GPC) relative to
polystyrene as standard and THF as solvent;
	wherein the at least one organopolysiloxane compound (B) is a block copolymer comprising
blocks of polysiloxane moieties comprising repeating units having the following formula (Ia):

    PNG
    media_image1.png
    127
    115
    media_image1.png
    Greyscale

wherein each R1 is independently selected from a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms, and blocks of polyester and/or polyolefin moieties; and
	the at least one graft copolymer (A-1) is selected from a poly(acrylonitrile-butadiene-styrene)
(ABS) having an average particle size D50 of the rubber particles in the ABS copolymer from 50 to 750
nm, a poly(acrylonitrile-styrene-acrylic ester) (ASA) having an average particle size D50 of the rubber
particles in the ASA copolymer from 50 to 1000 nm, and mixtures thereof, wherein the average particle
.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

	Claims 16, 17, 19, 21, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 teaches, in relevant part, a thermoplastic polymer composition (P) comprising:
(A) up to 99.75 wt.-% of at least one styrene-based polymer composition (A) comprising at least
one graft copolymer (A-1);
(B) 0.25 to 5 wt.-% of at least one organopolysiloxane compound;
(C) 0 to 10 wt.-% of at least one colorant, dye or pigment; and
(D) 0 to 3 wt.-% of at least one further additive,
wherein the constituents (A) to (D) sum up to 100 wt.-% of the thermoplastic polymer composition (P);
and wherein
	the styrene-based polymer composition (A) comprises 30 to 40 wt.-% of at least one styrene-based graft copolymer (A-1) and 60 to 70 wt.-% of at least one thermoplastic polymer (A-2) selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-acrylonitrile) (AMSAN), and mixtures thereof;
	the at least one organopolysiloxane compound (B) has a weight average molecular weight Mw of
20,000 g/mol to 100,000 g/mol, determined by gel permeation chromatography (GPC) relative to
polystyrene as standard and THF as solvent;
	wherein the at least one organopolysiloxane compound (B) is a block copolymer comprising
blocks of polysiloxane moieties comprising repeating units having the following formula (Ia):

    PNG
    media_image1.png
    127
    115
    media_image1.png
    Greyscale

1 is independently selected from a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms, and blocks of polyester and/or polyolefin moieties; and
	the at least one graft copolymer (A-1) is selected from a poly(acrylonitrile-butadiene-styrene)
(ABS) having an average particle size D50 of the rubber particles in the ABS copolymer from 50 to 750
nm, a poly(acrylonitrile-styrene-acrylic ester) (ASA) having an average particle size D50 of the rubber
particles in the ASA copolymer from 50 to 1000 nm, and mixtures thereof, wherein the average particle
size is determined using an ultracentrifuge.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

	Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 19 teaches that the above thermoplastic polymer composition (P) is such that the surface of the thermoplastic polymer composition (P) has a residual gloss of more than 25% after abrasion was effected according to norm PV3975 compared to the surface of the non-abraded thermoplastic polymer composition (P).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

	Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 21 teaches that the melt volume-flow rate (MVR, 220 ml/10 min according to ISO 1133) of the thermoplastic polymer composition (P) is increased by a factor of at least 1.15 compared to the melt volume-flow rate of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).


	Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 22 teaches that the Vicat softening temperature (VST B50, according to DIN EN ISO 306) of the thermoplastic polymer composition (P) is reduced by less than 5° C. compared to the Vicat softening temperature of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 23 teaches that the Charpy notched impact strength of the thermoplastic polymer composition (P) is reduced by less than 4 kJ/m2, compared to the Charpy notched impact strength of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 16, 17, 19, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 17/251324 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 27, in relevant part, teaches a molding mass (P) comprising:
(A) 80 to 99.5 wt.-% of at least one thermoplastic polymer composition (A) comprising:

(A-2) 20 to 95 wt.-%, based on the thermoplastic polymer composition (A), of at least one
thermoplastic matrix (A-2) comprising 18 to 45 wt.-% of at least one vinyl cyanide and 55 to 82 wt.-% of at least one vinylaromatic; and
(A-3) 0 to 75 wt.-%, based on the thermoplastic polymer composition (A), of at least one additional thermoplastic polymer (A-3);
(B) 0.5 to 5 wt.-% of at least one organopolysiloxane compound (B);
(C) 0 to 10 wt.-% of at least one colorant, dye, or pigment (C); and
(D) 0 to 5 wt.-% at least one further additive (D),
wherein the constituents (A) to (D) sum up to 100 wt.-% of the molding mass (P)
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763